

116 HR 649 IH: Uyghur Human Rights Policy Act of 2019
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 649IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. Smith of New Jersey (for himself, Mr. Suozzi, Mr. McCaul, Mr. Chabot, Mr. Sherman, Mr. Connolly, Mr. Sires, Mr. Kennedy, Ms. Pingree, Mr. Cohen, Mr. Meadows, Mr. Wilson of South Carolina, Mr. Krishnamoorthi, and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Intelligence (Permanent Select), and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo condemn gross human rights violations of ethnic Turkic Muslims in Xinjiang, and calling for an
			 end to arbitrary detention, torture, and harassment of these communities
			 inside and outside China.
	
 1.Short titleThis Act may be cited as the Uyghur Human Rights Policy Act of 2019. 2.Statement of purposeThe purpose of this Act is to direct United States resources to address gross violations of universally recognized human rights, including the mass internment of over 1,000,000 Uyghurs and other predominantly Muslim ethnic minorities in China and the intimidation and threats faced by United States citizens and legal permanent residents.
 3.Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, the Committee on Financial Services, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives.
 4.FindingsCongress makes the following findings: (1)The Government of the People’s Republic of China (PRC) has a long history of repressing approximately 13,000,000 Turkic, moderate Sunni Muslims, particularly Uyghurs, in the nominally autonomous Xinjiang region. These actions are in contravention of international human rights standards, including the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights, which China has signed but not yet ratified.
 (2)In recent decades, central and regional Chinese government policies have systematically discriminated against Uyghurs, ethnic Kazakhs, and other Muslims in Xinjiang by denying them a range of civil and political rights, including the freedoms of expression, religion, movement, and a fair trial, among others.
 (3)Increased unrest in the Xinjiang region as a result of the central government’s severe repression is used in Orwellian fashion by the Government of the People’s Republic of China as evidence of terrorism and separatism and as an excuse for further disproportionate response.
 (4)In 2014, Chinese authorities launched their latest Strike Hard against Violent Extremism campaign, in which the pretext of wide-scale, internationally linked threats of terrorism were used to justify pervasive restrictions on, and gross human rights violations of, the ethnic minority communities of Xinjiang.
 (5)Those policies included— (A)pervasive, high-tech surveillance across the region, including the arbitrary collection of biodata, including DNA samples from children, without their knowledge or consent;
 (B)the use of QR codes outside homes to gather information on how frequently individuals pray; (C)facial and voice recognition software and predictive policing databases; and
 (D)severe restrictions on the freedom of movement across the region. (6)Chinese security forces have never been held accountable for credible reports of mass shootings in Alaqagha (2014), Hanerik (2013), and Siriqbuya (2013), as well as the extrajudicial killings of Abdulbasit Ablimit (2013) and Rozi Osman (2014).
			(7)
 (A)The August 2016 transfer of former Tibet Autonomous Region Party Secretary Chen Quanguo to become the Xinjiang Party Secretary prompted an acceleration in the crackdown across the region.
 (B)Local officials in Xinjiang have used chilling political rhetoric to describe the purpose of government policy including eradicating tumors and spray[ing] chemicals on crops to kill the weeds.
 (C)Uyghurs are forced to celebrate Chinese cultural traditions, such as Chinese New Year, and unique Uyghur culture is facing eradication due to state control over Uyghur cultural heritage, such as muqam (a musical tradition) and meshrep (traditional cultural gatherings), and due to elimination of the Uyghur language as a medium of instruction in Xinjiang schools and universities.
 (8)In 2017, credible reports found that family members of Uyghurs living outside of China had gone missing inside China, that Chinese authorities were pressuring those outside the country to return, and that individuals were being arbitrarily detained in large numbers.
 (9)There is ample credible evidence provided by scholars, human rights organizations, journalists, and think tanks substantiating the establishment by Chinese authorities of political reeducation camps.
 (10)Independent organizations conducted interviews, including testimonies from Kayrat Samarkan, Omir Bekali, and Mihrigul Tursun, along with others who had been detained in such facilities, who described forced political indoctrination, torture, beatings, food deprivation, and solitary confinement, as well as uncertainty as to the length of detention, humiliation, and denial of religious, cultural, and linguistic freedoms, and confirmed that they were told by guards that the only way to secure release was to demonstrate sufficient political loyalty. Poor conditions and lack of medical treatment at such facilities appear to have contributed to the deaths of some detainees, including the elderly and infirm. Uyghurs Muhammed Salih Hajim (2018), Yaqupjan Naman (2018), Abdughappar Abdujappar (2018), Ayhan Memet (2018), Abdulreshit Seley Hajim (2018), Nurimangul Memet (2018), Adalet Teyip (2018), Abdulehed Mehsum (2017), Hesen Imin (2017), and Sawut Raxman (2017) reportedly died while in the custody of the Chinese authorities in political reeducation camps, without proper investigation of the circumstances.
 (11)Uyghurs and Kazakhs, who have now obtained permanent residence or citizenship in other countries, attest to receiving threats and harassment from Chinese officials.
 (12)Under pressure from the Government of the People's Republic of China, countries have forcibly returned Uyghurs to China in violation of the non-refoulement principle and their well-founded fear of persecution. States returning Uyghurs include Egypt (2017), the United Arab Emirates (2017), Malaysia (2011, 2013), Thailand (2011, 2015), Laos (2010), Burma (2010), Cambodia (2009), Vietnam (2014), Kazakhstan (1999, 2001, 2003, 2006), Uzbekistan (2007), Tajikistan (2011), Pakistan (2003, 2009, 2011), Nepal (2002), and India (2016).
 (13)Six journalists for Radio Free Asia’s Uyghur service have publicly detailed abuses their family members in Xinjiang have endured in response to their work exposing abusive policies across the region.
 (14)Several United States-based companies are conducting business with Xinjiang authorities without sufficient due diligence or safeguards to ensure their business operations do not create or contribute to human rights violations.
 (15)The Government of the People’s Republic of China is increasingly investing in the Belt and Road Initiative across Xinjiang and throughout Central Asia, extending its influence through organizations such as the Shanghai Cooperation Organization without regard to the political, cultural, or linguistic rights of ethnic minorities.
 (16)The Secretary of State, Congressional-Executive Commission on China, Tom Lantos Human Rights Commission, and individual members of the executive branch and Congress have all expressed growing concern regarding the pervasive human rights abuses across Xinjiang and the political reeducation camps.
 (17)In August 2018, the United Nations Committee to Eliminate Racial Discrimination challenged the Government of the People’s Republic of China over abuses in Xinjiang, including the establishment of mass arbitrary detention camps.
 (18)Between August and September 2018, Chinese authorities responded to these allegations by either flatly denying them or insisting that the facilities are vocational training centers.
 (19)In September 2018, newly appointed United Nations High Commissioner for Human Rights Michele Bachelet noted in her first speech as High Commissioner the deeply disturbing allegations of large-scale arbitrary detentions of Uighurs and other Muslim communities, in so-called re-education camps across Xinjiang.
 (20)On September 18, 2018, the Washington Post editorial board wrote, At stake is not just the welfare of the Uighurs, but also whether the technologies of the 21st century will be employed to smother human freedom..
 (21)In December 2018 testimony before the Subcommittee on East Asia, the Pacific, and International Cybersecurity Policy of the Committee on Foreign Relations of the Senate, Deputy Assistant Secretary for Democracy, Human Rights and Labor Scott Busby testified that the number of those detained in camps since April 2017 was at least 800,000 and possibly more than 2 million.
 (22)In December 2018, independent media reports pointed to growing evidence of forced labor in the camps, as well as reports of individuals who have been released from camps being forced to labor in nearby factories for low wages under threat of being sent back to political reeducation camps.
 (23)In December 2018 and January 2019, Chinese officials organized visits to political reeducation camps in Xinjiang for a small group of foreign journalists and diplomats from 12 non-Western countries. In the months preceding the visits, international media reported that officials worked to remove security features from some political reeducation facilities, and coached detainees and area residents not to make negative comments about the camps. Reports also indicated that officials had transferred large numbers of detainees to detention facilities in other parts of China.
 (24)Experts have described the Xinjiang region as a police state to rival North Korea, with a formalized racism on the order of South African apartheid and the repression in the Xinjiang region as a slow motion Tiananmen.
 5.Sense of CongressIt is the sense of Congress that— (1)the President should condemn abuses against Turkic Muslims by Chinese authorities in Xinjiang and call on Chinese President Xi Jinping to recognize the profound abuse and likely lasting damage of China’s current policies, and immediately close the political reeducation camps, lift all restrictions on and ensure respect for internationally guaranteed human rights across the region, and allow for reestablishment of contact between those inside and outside China;
 (2)the United States Government should develop a strategy to support the United Nations High Commissioner for Human Rights and numerous United Nations Special Rapporteurs’ urgent calls for immediate and unfettered access to Xinjiang, including the political reeducation camps and instruct representatives of the United States at the United Nations to use the voice and vote of the United States to condemn the mass arbitrary detainment, torture, and forced labor of Turkic Muslims in the People’s Republic of China;
 (3)the Secretary of State should consider the applicability of existing authorities, including the Global Magnitsky Act (subtitle F of Public Law 114–328), to impose targeted sanctions on members of the Government of the People’s Republic of China, the Chinese Communist Party, and state security apparatus, including Xinjiang Party Secretary Chen Quanguo and other officials credibly alleged to be responsible for human rights abuses in Xinjiang and elsewhere;
 (4)the Secretary of State should fully implement the provisions of the Frank Wolf International Religious Freedom Act (Public Law 114–281) and consider strategically employing sanctions and other tools under the International Religious Freedom Act (22 U.S.C. 6401 et seq.) and to employ measures required as part of the Country of Particular Concern (CPC) designation for the Government of the People's Republic of China that directly address particularly severe violations of religious freedom;
 (5)the Secretary of Commerce should review and consider the prohibition on the sale or provision of any United States-made goods or services to any state agent in Xinjiang, and add the Xinjiang branch of the Chinese Communist Party, the Xinjiang Public Security Bureau, and the Xinjiang Office of the United Front Work Department, or any entity acting on their behalf to facilitate the mass internment or forced labor of Turkic Muslims, to the Entity List administered by the Department of Commerce;
 (6)the Secretary of State should explore appropriate mechanisms to establish a voluntary database to which United States citizens or permanent resident family members of the Uyghur diaspora can provide details about missing family members, with a view towards pressing for information and accountability from the Government of the People's Republic of China, and take appropriate measures to expedite the asylum claims of Uyghurs, Kazakhs, and other Turkic Muslim minorities;
 (7)United States companies and individuals selling goods or services or otherwise operating in Xinjiang should take steps, including in any public or financial filings, to publicly assert that their commercial activities are not contributing to human rights violations in Xinjiang or elsewhere in China and that their supply chains are not compromised by forced labor;
 (8)the Federal Bureau of Investigation and appropriate United States law enforcement entities should track and take steps to hold accountable officials from China who harass, threaten, or intimidate United States citizens and legal permanent residents, including Turkic Muslims, Uyghur-Americans, Chinese-Americans, and Chinese nationals legally studying or working in the United States; and
 (9)the Secretary of State should work with traditional United States allies and partners to take similar steps and coordinate closely on targeted sanctions and visa restrictions.
			6.National security report
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of State, shall provide to the appropriate congressional committees a classified and unclassified report to assess national and regional security threats posed by the crackdown across Xinjiang, the frequency with which Central and Southeast Asian governments are forcibly returning Turkic Muslim refugees and asylum seekers, and the transfer or development of technology used by the Government of the People’s Republic of China that facilitates the mass internment and surveillance of Turkic Muslims, including technology relating to predictive policing and large-scale data collection and analysis.
 (b)AnnexThe report required under subsection (a) shall include an annex with a list of all Chinese companies involved in the construction or operation of the political education camps, and the provision or operation of surveillance technology or operations, across Xinjiang.
			7.Protecting citizens and residents of the United States from intimidation and coercion
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation, in consultation with the Secretary of State, shall provide a report to the appropriate congressional committees that outlines any and all efforts to provide information to and protect United States citizens and residents, including ethnic Uyghurs and Chinese nationals legally studying or working temporarily in the United States who have experienced harassment or intimidation by officials or agents of the Government of the People's Republic of China and the Communist Party within the United States and those whose families in China have experienced threats or detention because of their work or advocacy.
 (b)Database of detained family members of United States citizens and residentsThe Secretary of State should explore appropriate mechanisms to establish a voluntary database to which United States citizens or permanent resident family members of the Uyghur diaspora can provide details about missing family members, with a view towards pressing for information and accountability from the Government of the People's Republic of China and to take appropriate measures to expedite the asylum claims of Uyghurs, Kazakhs, and other Turkic Muslim minorities.
			8.Report on public diplomacy
 (a)ReportNot later than 120 days after the date of the enactment of this Act, the CEO of the United States Agency for Global Media shall submit to the appropriate congressional committees a report that—
 (1)describes the current status and reach of United States broadcasting to the Xinjiang region and Uyghur speaking communities globally, barriers to the free flow of news and information to these communities, and, if appropriate, detailed technical and fiscal requirements necessary to increase broadcasting and other media to these communities globally;
 (2)describes efforts to intimidate Radio Free Asia and Voice of America reporters reporting on human rights issues in the People's Republic of China; and
 (3)in consultation with the Global Engagement Center at the Department of State, describes and assesses disinformation and propaganda by the Government of the People's Republic of China or other members of the Shanghai Cooperation Organization targeting Uyghur communities globally and efforts to downplay gross violations of universally recognized human rights occurring in the Xinjiang region and any activities or programs that address these efforts.
 (b)Sense of CongressIt is the sense of Congress that the journalists of the Uyghur language service of Radio Free Asia should be highly commended for their reporting on the human rights and political situation in Xinjiang despite efforts to silence or intimidate their reporting through the detention of family members and relatives by the Government of the People’s Republic of China.
			9.Annual report
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, after consulting relevant Federal agencies and civil society organizations, shall submit to the appropriate congressional committees and make available on the website of the Department of State an interagency report that includes—
 (1)an assessment of the number of individuals detained in political reeducation camps and conditions in the camps for detainees in the Xinjiang region, including whether detainees endure torture, forced renunciation of faith, or other mistreatment;
 (2)a description, as possible, of the geographic location of the camps and estimates of the number of people detained in such facilities;
 (3)a description, as possible, of the methods used by People's Republic of China authorities to reeducate Uyghur detainees as well as the People's Republic of China agencies in charge of reeducation; (4)an assessment of the number of individuals being arbitrarily detained, including in pretrial detention centers and prisons;
 (5)an assessment of forced labor in the camps and in regional factories for low wages under threat of being sent back to political reeducation camps;
 (6)a list of Chinese companies and industries benefiting from such labor, and a description of actions taken to address forced labor in Xinjiang concurrent with the People’s Republic of China’s Tier 3 designation under the 2018 Trafficking in Persons Report;
 (7)an assessment of the level of access People's Republic of China authorities grant to diplomats, journalists, and others to the Xinjiang region and a description of measures used to impede efforts to monitor human rights conditions in the Xinjiang region;
 (8)an assessment of the repressive surveillance, detection, and control methods used by People's Republic of China authorities in the Xinjiang region, and a list of individuals who hold senior leadership positions and are responsible for high-tech policing, mass incarceration, and reeducation efforts targeting Uyghur and other predominantly Muslim ethnic minorities in the Xinjiang region; and
 (9)a description of United States diplomatic efforts to address the gross violations of universally recognized rights in the Xinjiang region and to protect asylum seekers from the region, including in multilateral institutions and through bilateral relations with the People’s Republic of China, the nations of the Organization of Islamic Cooperation (OIC), and other countries.
 (b)TerminationThe Secretary of State may terminate the report required under subsection (a) if the Secretary certifies to the appropriate congressional committees that the gross violations of universally recognized human rights and mass detention of Uyghurs and other predominantly Muslim ethnic minorities have ended in the Xinjiang region.
			10.Special coordinator at the Department of State
 (a)In generalThe Secretary of State should consider the establishment of a new position within the Department of State, the United States Special Coordinator for Xinjiang, who will coordinate diplomatic, political, public diplomacy, financial assistance, sanctions, counterterrorism, security resources, and congressional reporting requirements within the United States Government to respond to the gross violations of universally recognized human rights occurring in the Xinjiang region, including by addressing the mass detentions of Uyghurs and other predominantly Muslim ethnic minorities, the deployment of technologically advanced surveillance and police detection methods, and the counterterrorism and counter-radicalism claims used to justify the policies of the Government of the People’s Republic of China in Xinjiang.
 (b)AppointmentIf the Secretary determines that establishment of the position described in subsection (a) is appropriate, the Secretary may appoint the Special Coordinator from among officers and employees of the Department of State. The Secretary may allow such officer or employee to retain the position (and the responsibilities associated with such position) held by such officer or employee prior to the appointment of such officer or employee to the position of Special Coordinator.
 (c)TerminationThe Secretary of State may terminate the Special Coordinator position 45 days after certifying to the appropriate congressional committees that the gross violations of universally recognized human rights and mass detention of Uyghurs and other predominantly Muslim ethnic minorities have ended in the Xinjiang region.
 (d)ConsultationThe Secretary shall consult with the chairman and ranking minority members of the appropriate congressional committees prior to the designation of the Special Coordinator under this section.
			